Judgment affirmed, with costs. Memorandum: The order discontinuing plaintiffs’ prior action against defendants annulled all proceedings had in connection therewith and rendered the pleadings ineffective. (Loeb v. Willis, 100 N. Y. 231, 235. See 2 Carmody’s N. Y. Practice, p. 1481, § 811.) We are also of the opinion that the judgment is in accord with recently established law. (Johnson v. Meyer, 268 N. Y. 701; Rochester Trust & Safe Deposit Co. v. Hatch, 273 id. 507; Union Trust Co. of Rochester v. Kaplan, 249 App. Div. 280; Genesee Valley Nat. Bank & Trust Co. v. Collister, 248 id. 671; Genesee Valley Nat. Bank & Trust Co. v. Collister, No. 2, 249 id. 924.) All concur. (The judgment is for plaintiffs in an action for interest due on a bond and mortgage.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.